NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE GOOGLE INC., ADOBE SYSTEMS INC.,
AMAZON.COM, INC., APPLE INC., CDW LLC, EBAY
INC., JP MORGAN CHASE & CO., NEW FRONTIER
MEDIA, INC., 0RACLE AMERICA, INC. (FoRMERLY
KNoWN As SUN MIcR0sYsTEMs INc.), PLAYBOY
EN'I‘ERPRISES INTERNATIONAL, INC., STAPLES,
INC., THE GO DADDY GROUP, INC., YAH00! INC.,
AN1) YOUTUBE, LLC,
Petiti0ners.
MiScellaneous Docket No. 968
On Petition for Writ of Mandamus to the United
States DiStrict Court for the Eastern District of TexaS in
case no. 09-CV-0446, Judge Leonard Davis.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Goog1e Inc. et a1. (Google) submit a petition for a writ
of mandamus to direct the United StateS DiStrict Court
for the EaStern DiStrict of Texas to vacate its Septen1ber

2
28, 2010 order denying transfer and severance, and to
direct transfer of the case to the United States District
Court for the Northern District of Ca1ifornia. Alterna-
tive1y, the petitioners seek this court to direct the district
court to sever the claims against the Northern District of
Ca1ifornia-based defendants and transfer those claims to
the Northern District of California.
Upon consideration there0f,
IT ls ORDERED THAT:
Eo1as Technologies, inc. is directed to respond no later
than Decen1ber 3, 2010.
FoR THE CoURT
NDV 1 8 2010 "
lsi J an Horbaly
Date J an HorbaIy
CIerk
cc: DaVid J. Hea1ey, Esq.
Douglas E. Lumish, Esq. FlLED
U.S. COURT 0F APPEALS FOR
DaVid T. Pritikin, Esq. THE FEDERAL ClRCUlT
Thomas L. Duston, Es .
Paul D. Clement, Esq.q  1 8 
Stephen K. Shahida, Esq.
Michae1 Simons, Esq. 1AN HORBA|.Y
Kathryn B. Riley, Esq. clam
David B. Weaver, Esq.
DonaId R. Steinberg, Esq.
Thomas A. Brown, Esq.
Mike McKoo1, Jr., Esq.
C1erk, United States District Court For The Eastern
District Of Texas
s19